Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the various spring types mentioned in claim 47 and the damping spring and first spring recited in claim 48 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 44-45, 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  At issue in claims 40, 44 & 54 is the following language: “wherein at least one of the following optionally applies”.  This recitation is unclear.  It appears applicant is declaring that “at least one of the following” of: i), ii), or iii) is required but then immediately follows with “optionally applies” which would seemingly negate the need for selecting “at least one of the following” of i). ii). Or iii). thereby creating indefiniteness.   Appropriate correction is required.  Examiner suggests: If the claim requires one of i)., ii)., or iii)., then please delete the “optionally applies” language, otherwise, examiner will most broadly interpret the claim, and exercise the option to not require any selection of  i), ii), or iii).  Alternatively, Examiner suggests: amending the claim to recite “one of the following options applies” instead of “optionally applies”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35-36, 42-43, 49-50 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwaiger (EP 2336075 A1).
Regarding claim 35, Schwaiger discloses a vehicle (transport device 1) suitable for displacing a holder (pallet 2) for goods, wherein the vehicle is configured to move to a position under the holder, to lift the holder and to displace the holder (Figs. 1, 3 & 8), the vehicle comprising: a body (chassis 17); a first and a second wheel (Fig. 5); a driver (motor E; Para. 0012) co-acting with the first and the second wheel (impellers 7’); at least one further wheel (impellers 7’); a carrier (forks 15) configured to carry the holder (Fig. 8), wherein the carrier is situated on an upper side of the body (Fig. 7); a mover configured to perform a vertical movement of at least the carrier between an empty position and a loaded position (lifting device; Paras. 0018 & 0026), in which empty position the vehicle is able to pass under the holder and in which loaded position the vehicle carries the holder, such that when the vehicle moves, the holder is carried along (Figs.1 & 8); and a control unit (electronic control unit; Para. 0024) for controlling the vehicle and controlling the first and the second wheel and the mover, wherein the first and the second wheel are mounted rotatably on the body, and wherein the control unit is configured such that the vehicle can be moved in at least two directions of travel which are perpendicular relative to each other (independent control of the wheels is discussed in Para. 0012).  

Regarding claim 36, Schwaiger discloses the vehicle of claim 35, wherein the body comprises a chassis (chassis 17) provided with wheel module holders (coupling device 10), and wherein the first and the second wheel each form part of a wheel module (wheel units 11) which is situated in a wheel module holder of the chassis (Para. 0023; Figs. 5 & 6).  

Regarding claim 42, Schwaiger discloses the vehicle of claim 35, wherein the driver includes a first driver for the first wheel and a second driver for the second wheel (electric motors E1 & E2; Para. 0024).  

Regarding claim 43, Schwaiger discloses the vehicle of claim 42, wherein the first wheel is mounted on the body at a first position and the second wheel is mounted on the body at a second position, -4-wherein the second position differs from the first position both in a longitudinal direction and in a width direction, and wherein the first wheel and the second wheel optionally lie on a diagonal relative to each other (see the position of impellers 7 in Figs. 4-6).  

Regarding claim 49, Schwaiger discloses the vehicle of claim 35, further comprising: at least one sensor (sensors 18’, 18”, 19’ & 19”) aimed at detecting the holder situated on an upper side of the vehicle, wherein the at least one sensor is preferably situated on one or both sides of a bottom plate of the holder (Figs. 9-11), and wherein the control unit is configured to: (i) analyze detected data in order to determine an orientation of the vehicle relative to the holder; (ii) a control driver of the first wheel and/or the second wheel when the orientation of the vehicle has to be adjusted in order to achieve a predetermined relative orientation; (iii) analyze detected data in order to determine a positioning of the vehicle relative to the holder; and (iv) control the first and the second wheel when the positioning of the vehicle has to be adjusted in order to achieve a predetermined placement (Paras. 0027-0030).  

Regarding claim 50, Schwaiger discloses the vehicle of claim 49, wherein the control unit is configured to use data detected during movement of the vehicle relative to the holder for determining a relative orientation (Para. 0030).  

Regarding claim 52, Schwaiger discloses the vehicle of claim 35, wherein the vehicle (transport device 1) includes a front side and a rear side and the holder (pallet 2) for goods, and wherein the vehicle is configured to move to a position under the holder for goods, to lift the holder for goods, and to displace the holder for goods (Figs. 1, 3, 5 & 8).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Schwaiger (EP 2336075 A1) in view of Heitz (WO 2017/064428 A1).
Regarding claim 37, Schwaiger discloses the vehicle of claim 36, wherein the chassis comprises a first and a second longitudinal beam and a transverse beam, which longitudinal beams and transverse beam are embodied as upright walls, and wherein the wheel module holders are situated in corners between in each case a transverse beam and a longitudinal beam.  
Schwaiger does not disclose wherein the vehicle chassis includes a second transverse beam.
Vehicle chassis that include two transverse beams are well known in the vehicle art.  Heitz discloses two transverse beams and two longitudinal beams (see Abstract generally; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included two transverse beams and two longitudinal beams as taught by Heitz on the invention of Schwaiger in order to support heavy loads on all the sides/edges of the vehicle.

Regarding claim 38, Schwaiger as modified by Heitz discloses the vehicle of claim 37, wherein the mover (lifting device; Paras. 0018 & 0026) comprises guides between the chassis (chassis 17) and an element placed inside the chassis, and wherein the guides (guides 14) are situated on the longitudinal beams or on the transverse beams (Figs. 5 & 7).  

Regarding claim 39, Schwaiger as modified by Heitz discloses the vehicle of claim 37, wherein the chassis (chassis 17) is configured to adjust a height of a wheel module holder relative to the chassis (Para. 0018).  

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Schwaiger (EP 2336075 A1) in view of Heitz (WO 2017/064428 A1) and in further view of  Melkus (DE 102014017255 A1).
Regarding claim 40, Schwaiger as modified by Heitz discloses the vehicle of claim 37.  Schwaiger does not disclose wherein the body further comprises a tray, which tray is mounted movably on the chassis, wherein the holder is situated on an upper side of the tray, -3-wherein the mover is configured to perform a vertical movement of the tray relative to the chassis; and wherein at least one of the following optionally applies: (i) the tray is provided with a cover, (ii) the chassis is situated on an outer side of the tray, (iii) the mover comprises one or more guide that are situated between the chassis and an upright wall of the tray.  Melkus, however teaches the wherein the body further comprises a tray, which tray is mounted movably on the chassis, wherein the holder is situated on an upper side of the tray, -3-wherein the mover is configured to perform a vertical movement of the tray (support element 28) relative to the chassis; and wherein at least one of the following optionally applies: (i) the tray is provided with a cover, (ii) the chassis is situated on an outer side of the tray, (iii) the mover comprises one or more guide that are situated between the chassis and an upright wall of the tray (Paras. 0059 & 0071-0072).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included the limitations as claimed by applicant and taught by Melkus for the purpose of preventing items from slipping during transport.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Schwaiger (EP 2336075 A1) in view of Heitz (WO 2017/064428 A1) and in further view of Rodoni (US 9,829,892 B1).
Regarding claim 41, Schwaiger as modified by Heitz discloses the vehicle of claim 37, wherein sensors (sensors 18 & 19) are present on at least one side of the vehicle (Fig. 9), wherein the sensors are situated on the chassis or in a module which is coupled to the chassis, and wherein the control unit is configured to control the vehicle (Paras. 0021, 0027 & 0028).  Rodoni, however, teaches a vehicle (transporter 32) including an optical sensor (locating device 44) situated on the chassis (Fig. 4); and wherein the control unit (processor 40) is configured to control the vehicle partly on the basis of the recorded images (LIDAR sensor & optical means sensors recited in Col. 4, Lns. 5-24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included an optical sensor situated on the chassis; and wherein the control unit is configured to control the vehicle partly on the basis of the recorded images as taught by Rodoni on the invention of Schwaiger for the purpose of providing real time location data in order to efficiently control the vehicle.

Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Schwaiger (EP 2336075 A1) in view of Gawelczyk (EP 2837545 A2).
Regarding claim 44, Schwaiger discloses the vehicle of claim 43.  Schwaiger discloses wherein the first driver is configured to rotate the first wheel, and wherein the vehicle includes a controller configured to adjust an orientation of the first wheel relative to the longitudinal direction (Paras. 0012, 0016-0017 & 0023).  Schwaiger does not explicitly disclose a wheel axle and wherein at least one of the following optionally applies: (i) the first wheel is provided with a toothed wheel which extends parallel to the first wheel and on which the first driver engages, (ii) the first driver comprises a toothed belt pulley and a toothed belt, which is connected to an electric motor, (iii) the first wheel is suspended on a housing, which housing is provided with a transmission extending substantially in a horizontal direction, which transmission is configured to co-act with the controller in order to set a desired orientation of the first wheel, and wherein further optionally the transmission is a toothed wheel and the controller is provided with a toothed wheel corresponding therewith.  
Gawelczyk teaches a vehicle (unit 20) with a chassis (chassis 24) that includes a driving unit (unit 20) having wheels with axles (Para. 0036); wherein the wheels include a toothed wheel (gear wheel 48; Fig. 6) which extends parallel to the first wheel (roller 26) and on which the first driver engages (electric motor 42; Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included a driving unit having wheels with axles; wherein the wheels include a toothed wheel which extends parallel to the first wheel and on which the first driver engages as taught by Gawelczyk on the invention of Schwaiger for the purpose of providing a greater range of motion and power to the wheels thereby allowing them to navigate tight spaces in a warehouse efficiently.
Regarding claim 45, Schwaiger as modified by Gawelczyk discloses the vehicle of claim 44, wherein the controller comprises a vertically oriented shaft (spindle 12; Fig. 6; Para. 0023), which shaft is driven by an electric motor (Para. 0024).  

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Schwaiger (EP 2336075 A1) in view of McBride (US 5,415,109 A).
Regarding claim 46, Schwaiger discloses the vehicle of claim 35.  Schwaiger does not disclose wherein at least one of the following applies: (i) the holder comprises a layer of rubber-elastic material; (ii) the holder is configured to secure bars situated on either side of a bottom of the holder, wherein the bars comprise magnetic or magnetizable material and wherein the holder comprises a magnet.  
Utilizing rubber coatings is well known in the pallet art. McBride teaches a pallet (pallet 10) with a rubberized coating (Col. 3, Lns. 61-63).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included a holder with a layer of rubber-elastic material as taught by McBride on the invention of Schwaiger for the purpose of allowing the goods to be placed onto a pallet surface that has some elastic grip, thereby reducing the risk of the goods sliding  off the pallet during transport.

Claims 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Schwaiger (EP 2336075 A1) in view of Sekine et al. (US 2014/0251704 A1).
Regarding claim 47, Schwaiger discloses the vehicle of claim 35.  Schwaiger does not disclose wherein the mover comprises one or more springs, an air bearing, and/or a hydropneumatic spring making use of a suspension sphere.  Sekine et al., however, teaches wherein the mover comprises one or more springs, an air bearing, and/or a hydropneumatic spring making use of a suspension sphere (Para. 0029).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included wherein the mover comprises one or more springs, an air bearing, and/or a hydropneumatic spring making use of a suspension sphere as taught by Sekine et al. on the invention of Schwaiger for ease of loading and unloading goods onto the holder.

Regarding claim 48, Schwaiger as modified by Sekine et al. discloses the vehicle of claim 47.  Schwaiger does not disclose wherein the mover comprises a first spring and a damping spring, wherein the first spring is configured to be compressed from a first position to a second position and fixed at the second position, wherein the second position corresponds to the empty position, wherein the damping spring is connected to the holder and is configured to be compressed under load of the holder, wherein the mover is configured such that the damping spring is active under load of the holder, and wherein optionally the damping spring is connected to a carrier, and a height of the carrier is adjustable and in the loaded position lies higher relative to the wheels of the vehicle than the height in the empty position.  Sekine et al., however, teaches wherein the mover comprises a first spring and a damping spring, wherein the first spring is configured to be compressed from a first position to a second position and fixed at the second position, wherein the second position corresponds to the empty position, wherein the damping spring is connected to the holder and is configured to be compressed under load of the holder, wherein the mover is configured such that the damping spring is active under load of the holder, and wherein optionally the damping spring is connected to a carrier, and a height of the carrier is adjustable and in the loaded position lies higher relative to the wheels of the vehicle than the height in the empty position (Para. 0029).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included the limitations as claimed by applicant and taught by Sekine et al. on the invention of Schwaiger for the purpose of maximizing the efficiency of the device.

Claims 51 and 54 is rejected under 35 U.S.C. 103 as being unpatentable over Schwaiger (EP 2336075 A1) in view of Rodoni (US 9,829,892 B1).
Regarding claim 51, Schwaiger discloses the vehicle of claim 49, wherein the vehicle is provided with a first and a second sensor which are configured to record mutually differing parts of the holder (Paras. 0021 & 0027), wherein the first and second sensors are optionally situated on the same side of the body, and -7-wherein the first sensor is situated closer to a front side than the second sensor (Figs. 9 & 10).  Rodoni, however, teaches a vehicle (transporter 32) including an optical sensor (locating device 44) situated on the chassis (Fig. 4); and wherein the control unit (processor 40) is configured to control the vehicle partly on the basis of the recorded images (LIDAR sensor & optical means sensors recited in Col. 4, Lns. 5-24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized optical sensors as taught by Rodoni on the invention of Schwaiger for the purpose of providing real time imaging data in order to efficiently control the vehicle.

Regarding claim 54, Schwaiger discloses the vehicle of claim 35.  Schwaiger does not disclose wherein a system includes the vehicle and a central control unit, wherein the central control unit is configured to control the vehicle, and wherein at least one of the following optionally applies: (i) the vehicle includes a transmitter and a receiver for wireless communication with the central control unit, -8-(ii) the system includes a static recorder at a first location, and wherein the central control unit is configured to send instructions to the vehicle so that the vehicle rotates round an axis at the first location, so as to thus facilitate recording of one or more of the following: the vehicle, the holder, or goods on the holder, (iii) the system includes a static processor at a second location, wherein the central control unit is configured to send instructions to the vehicle so that the vehicle rotates round an axis at the second location, so as to thus facilitate a process on one or more sides of the vehicle and/or the holder carried thereby.
	Rodoni, however, teaches a system including a vehicle and a central control unit, wherein the central control unit (controller 28) is configured to control the vehicle, and wherein the vehicle includes a transmitter and a receiver (transmitter 30 is located on vehicle 12 and is configured to send and receive signals; Fig. 2) for wireless communication with the central control unit (Col. 2, Lns. 56-67 & Col. 3, Lns. 16-32).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included a central control unit configured to control the vehicle and wherein the vehicle includes a transmitter and a receiver for wireless communication with the central control unit as taught by Rodoni on the invention of Schwaiger for the purpose of autonomously driving the vehicles thereby eliminating the need for hiring a driver.   

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Schwaiger (EP 2336075 A1) in view of Yuyama et al. (US 2007/0297879 A1).
Regarding claim 53, Schwaiger discloses the vehicle of claim 52.  Schwaiger does not disclose wherein the holder for goods is provided with a frame on a basis of bars, wherein two or more pairs of bars extending in substantially perpendicular directions relative to each other are present at one or more levels, wherein the bars are configured, together with a carrier plate, for placing of goods, wherein vertically oriented bars are present between the levels, and wherein the holder optionally includes wheels mounted on a lowest level.  Yuyama et al. teaches a holder (cart 8; Figs. 2 & 3) for goods provided with a frame on a basis of bars, wherein two or more pairs of bars extending in substantially perpendicular directions relative to each other are present at one or more levels, wherein the bars are configured, together with a carrier plate, for placing of goods, wherein vertically oriented bars are present between the levels, and wherein the holder optionally includes wheels (casters 44) mounted on a lowest level.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included a holder as claimed by applicant and taught by Yuyama et al. on the invention of Schwaiger for the purpose of transporting a large amount of goods in an organized manner.  
Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618   
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618